The special grounds of the motion for new trial were neither mentioned nor argued in the brief of the defendant, and are treated as abandoned. The evidence for the State, which included an *Page 541 
admission by the defendant directly connecting her with the perpetration of the crime charged, was sufficient to authorize the jury to find her guilty of having, possessing, and controlling liquor and whisky, in violation of the Code, § 58-1056.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED JANUARY 15, 1942.